Citation Nr: 1343146	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for blurred vision, claimed as to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to August 1992, and more than two years and 10 months of unspecified prior active service. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the RO which denied the Veteran's claims.  The Veteran testified at a May 2010 Board hearing before the undersigned.  The Board remanded the appeal for additional development in August 2010 and in February 2013.  Review of the record reveals that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased rating for bilateral hearing loss has been raised by September 2012 correspondence received from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In July 2006, the RO determined that the Veteran's service treatment records were unavailable.

2.  Coronary artery disease is currently diagnosed.

3.  The competent and credible evidence of record does not relate the Veteran's coronary artery disease to his military service, including a February 1988 vein-stripping procedure, or to a service-connected disability.

4.  The Veteran's blurred vision is the result of refractive error, a congenital and/or developmental condition for which service connection is prohibited by VA regulations; the evidence does not establish that the Veteran's blurred vision is related to his military service or is a manifestation of a chronic multi-symptom illness or medically unexplained multi-symptom illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for blurred vision have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  July 2004 and March 2005 letters satisfied the duty to notify provisions; although these letters did not notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, the Board finds that no prejudice has resulted as the preponderance of the evidence is against his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA medical treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's Social Security Administration (SSA) disability determination, and related records in September 2010.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The August 2010, February 2012, and April 2013 VA examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The record contains the September 2006 Formal Finding of Unavailability from the RO that the Veteran's service treatment records are unavailable for review.  The Board finds that there would be no basis for continued pursuit of these records, as further attempts would be futile.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to carefully consider the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the evidentiary standard is not reduced; service connection can only be granted when the evidence satisfies or is equally balanced with respect to the service connection criteria.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history and etiology.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317 , service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  

For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, neurologic signs or symptoms.  38 C.F.R. § 3.317(b).

In July 2006, the RO made a formal finding that the Veteran's service treatment records were unavailable.  However, the Veteran's Health Questionnaire for Dental Treatment was obtained from the National Personnel Records Center, as well as copies of microfiche versions of his service entrance examination; later, records were obtained from Darnall Army Hospital.  

Coronary Artery Disease

The Veteran asserts that his coronary artery disease is related to his military service, to include being the proximate result of an in-service vein-stripping procedure.  Although the majority of the Veteran's service treatment records are unavailable, the July 1973 service entrance examination indicated that the Veteran had a healing laceration on his left leg with 4 sutures, but no other abnormalities.  The Health Questionnaire for Dental Treatment, which was updated in October 1984, February 1986, October 1988, and April 1991, reflected the Veteran's denial of any serious illnesses or otherwise being under the care of a physician, as well as not endorsing heart trouble, chest pain, high blood pressure, or stroke.  Records from Darnall Army Hospital dated in February 1988 reflect that the Veteran underwent vein stripping that month after complaining of painful greater and lesser saphenous varicosities of the left leg; preoperative records reflect a normal cardiovascular system review and no reports of heart problems or chest pain, but that he had smoked 1.5 packs of cigarettes per day since 1972.  Records from that same facility in March 1990, when the Veteran was seen for right lower quadrant and flank pain, also note normal cardiovascular system review and no reports of heart problems or chest pain.  

Private treatment records dated beginning in 1997 reflect diagnoses of coronary artery disease.  Those records also note that the Veteran had undergone a coronary artery bypass grafting that year, and a left heart catheterization with saphenous vein graft angiography in November 2003.  Additionally, a February 2010 VA treatment record noted that the Veteran had experienced a mild heart attack earlier that month.  VA treatment records from that time through the first half of 2011 reflect treatment for abnormal blood counts, specifically international normalized ratio (INR) levels.  A June 2011 VA treatment record noted that the Veteran experienced another heart attack that month; a July 2011 treatment record noted that the treatment in June 2011 included angiography and stent emplacement.

An August 2010 VA examiner concluded that the Veteran's coronary artery disease was less likely than not related to his military service because the first diagnosis was made in 1997, five years after the Veteran's separation from service.  Similarly, the April 2013 VA examiner noted the Veteran's history of heart attack in 1997, 2010, and 2011, coronary bypass in 2000 and 2004, and implantation of a stent in 2011, as well as his current diagnosis of coronary artery disease.  The April 2013 examiner then found that the Veteran's coronary artery disease was less likely as not caused by or a result of admission at a military treatment facility for vein stripping, and less likely as not caused by or a result of the Veteran's service-connected peripheral vascular disease.  His rationale was that there was no basis to show that peripheral vascular disease caused coronary artery disease, and that the Veteran's risk factors - to include tobacco use which leads to impaired coronary blood flow - were the more likely cause.

The Board finds the August 2010 and April 2013 VA opinions to be both competent and probative.  The opinions consider the documented onset of and treatment for the Veteran's coronary artery disease, as well as various factors affecting the opinion to include the Veteran's history of smoking; it also differentiated between the Veteran's in-service vein stripping procedure, related to his peripheral vascular disease, and the Veteran's development of coronary artery disease.  

For his part, the Veteran is not competent to opine as to a relationship between his coronary artery disease and his military service.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Blurred Vision

The Veteran asserts that he has blurred vision, and that it is a manifestation of undiagnosed illness.  Neither the Veteran's July 1973 service entrance examination, nor his Health Questionnaire for Dental Treatment, which was updated in October 1984, February 1986, October 1988, and April 1991, nor the records from Darnall Army Hospital show complaints of blurred vision.

In an August 2004 private record, the Veteran denied blurred vision.  However, at his May 2010 Board hearing, the Veteran stated that he felt his blurred vision came with age, and described various objects in the room that he could or could not see.  In an August 2010 VA treatment record, the Veteran complained of blurry vision.  The clinician diagnosed presbyopia and refractive error, and found that the blurred vision he reported was more likely than note due to refractive error and presbyopia.  

Similarly, the April 2013 VA examiner concluded that there was no diagnosed eye condition other than congenital/developmental one.  The diagnosis was normal corrected vision (20/20), with uncorrected bilateral vision at 20/100.  The examiner noted the Veteran's acknowledgement/concession that there was nothing wrong with his eyes other than age and needing glasses, and quoted the Veteran as saying that he didn't "know why they keep sending me to get my eyes checked."  The examiner concluded that the Veteran's complaints of blurred vision were attributable to known refractive error.  It was not as likely as not secondary to peripheral vascular disease.

Congenital or developmental defects, to specifically include refractive error, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Here, both the August 2010 VA clinician and the April 2013 VA examiner found that the Veteran's blurred vision was due to his refractive error; the April 2013 VA examiner concluded that the refractive error was congenital and/or developmental.  On this basis, service connection is not warranted for the Veteran's diagnosed condition of refractive error.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56 (1990).


ORDER

Service connection for coronary artery disease is denied.

Service connection for blurred vision is denied.


REMAND

A February 2012 VA examiner noted the Veteran's report at an April 2006 VA outpatient visit that his tinnitus onset was in 1999, and his report at a March 2007 VA audiology consult that tinnitus began "a few years ago."  Thus, the examiner pointed out, the Veteran's reports were consistent with tinnitus onset after his 1992 separation from service.   Accordingly, he concluded, the Veteran's noise exposure during service did not cause his tinnitus.  

However, a March 2007 audiology consult record noted the Veteran's report of tinnitus since his military service, and the August 2010 VA examination report notes the Veteran's report of constant bilateral tinnitus that had onset during military service.  Thus, it appears that the February 2012 VA examiner's opinion is not predicated on all of the evidence of record.  An addendum opinion be obtained.

Accordingly, the issue of entitlement to service connection for tinnitus is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the February 2012 VA examiner and ask that it be re-reviewed.  Then, the examiner should offer an opinion as to whether the Veteran's tinnitus is at least as likely as not (50 percent or greater probability) due to his military service, to include in-service noise exposure as documented at the February 2012 VA examination.  Consideration should be given to the Veteran's reports concerning the date of onset of these complaints, including at the March 2007 audiology consult and the August 2010 VA examination that his tinnitus began during military service.  The examiner should also comment as to the effect, if any, of the Veteran's post-service employment on his tinnitus, and whether tinnitus may be due to the Veteran's service connected hearing loss.  The examiner should fully explain any opinion stated.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


